IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                              February 11, 2009
                               No. 08-50455
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

CARLOS MARIO MOLINA, also known as Carlos Manuel Molina

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 7:07-CR-214-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
     Carlos Mario Molina appeals his conviction for aiding and abetting the
knowing and intelligent possession with intent to distribute 50 kilograms or
more of a mixture containing a detectible amount of marijuana. He asserts that
there was insufficient evidence to prove that he knowingly possessed with the
intent to distribute the marijuana that was found in the van he was driving.
However, the jury heard testimony from the van’s passenger, Molina’s former
fiancée, that Molina knew the marijuana was hidden in the van’s gas tank and

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-50455

that he was to be paid for helping to smuggle it. She also testified that he had
accompanied her on previous smuggling trips, knowing there was marijuana in
the van, and received payment for doing so. Although Molina challenges the
witness’s credibility, we must view it in the light most favorable to the guilty
verdict. See United States v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003). The
element of intent also is supported by the testimony of the arresting state
trooper that Molina suspiciously answered the trooper’s questions. Because a
rational trier of fact could have found beyond a reasonable doubt that Molina
aided and abetted the knowing possession of marijuana with the intent to
distribute, his challenge to the sufficiency of the evidence fails. See United
States v. Jaramillo, 42 F.3d 920, 922-23 (5th Cir. 1995).
      Molina also asserts that he is entitled to a new trial because the district
court admitted receipts showing a financial transaction between his former
fiancée and an unindicted coconspirator that were more prejudicial than
probative under Federal Rule of Evidence 403. Although Molina asserts that
harmless error review applies, the issue was not preserved. See United States
v. Jimenez Lopez, 873 F.2d 769, 773 (5th Cir. 1989). He fails to establish plain
error because he does not explain how the admission of the receipts affected his
substantial rights. See United States v. Olano, 507 U.S. 725, 731 (1993).
      AFFIRMED.




                                       2